DETAILED ACTION
This office action is response to an application filed on 10/15/2020, in which claims 6-12 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6, 8, 10 and 12 are rejected under 35 U.S.C 102 (a) (2) as being anticipated by WANG et al. (hereinafter, “WANG”; CN 110035524). (For citation purpose examiner has used English translation of CN 110035524. Both versions describe the same innovation. The filing date for CN 110035524 is Dec/01/2018, therefore it qualifies as a prior art under 35 U.S.C 102 (a)).
In response to claims 6 and 10, 
WANG teaches a terminal comprising: a receiver that receives, via higher layer signaling (page 15,lines 31-33 teaches using a receiver by an UE, page 8, lines 31-37 teaches using  higher layer or RRC signaling by a network device, page 8, step S302, and lines 38-57, sending PUCCH resource (for UCI) via a DCI by a network device means receiving by the receiver), configuration information page 8, step S302, lines 38-57, indicating information (correspondence to a sequence number) is interpreted as configuring by a terminal device, plurality of PUCCH resources  is taken as PUCCH resource set with one or more PUCCH resources); and
a processor that determines a PUCCH resource associated with a value of a field in downlink control information (page 15,lines 31-33 teaches using a processor by an UE, page 8, step S302, lines 38-57, sequence number of the PUCCH resource set is equated to associated value, determining by terminal device According to the PUCCH resource occupied by DCI teaches claimed limitation).
In response to claim 8, 
WANG teaches wherein the configuration information indicates a plurality of PUCCH resource sets (page 8, step S302, lines 38-57, indicating information (correspondence to a sequence number) is interpreted as configuration information, PUCCH resource set is equated to plurality of resource set), and a minimum number of PUCCH resources included in each of the plurality of PUCCH resource sets is one (page 8, step S302, lines 38-57, using indicating information with sequence number for PUCCH resource set teaches this limitation). 
In response to claim 12, 
WANG teaches a base station comprising: a transmitter that transmits (page 14, lines 8-13, teaches using a transmitter page 8, lines 31-37 sending PUCCH resource (for UCI) via a DCI by a network device), via higher layer signaling, these limitation are identical to claim 1,therefore, they are rejected as claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9 and 11 are rejected under 35 U.S.C 103 (a) as being unpatentable over WANG et al. (hereinafter, “WANG”; CN 110035524). (For citation purpose examiner has used English translation of CN 110035524. Both versions describe the same innovation. The filing date for CN 110035524 is Dec/01/2018, therefore it qualifies as a prior art under 35 U.S.C 102 (a)) in view of Zhang et al. (hereinafter, “Zhang”; 20150139136).
In response to claim 7, 
WANG does not teach explicitly about the apparatus of claim 7.
Zhang teaches wherein the field comprises three bits (paragraph 62 teaches this limitation), 
eight values of the field are respectively associated with eight PUCCH resources (paragraph 62, using log 2(8)=3 bits or 0-7 numbers for each PUCCH resource teaches this limitation), and
if a number M of PUCCH resources contained in the PUCCH resource set is less than eight (paragraph 62,PUCCH resource is equated to PUCCH resource set, using log2(4)=2 bits for numbering each PUCCH resource is interpreted as using 4 or M number of PUCCH resources those are less than 8) , then the processor determines the PUCCH resource, associated with the value, from a first through M-th PUCCH resources out of the eight PUCCH resources (paragraph 212 teaches using a processing unit, paragraph 62, informing through higher layer is read as receiving or determining by the processor, and using indication rule is interpreted as associating log 2(4)=2 bit values (like 0, 2, 4, and 6) values is read as associating values form a first  through M-th PUCCH resources out of eight resources). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG to use a field comprises three bits, eight values of the field are respectively associated with eight PUCCH resources and if a number M of PUCCH resources contained in the PUCCH resource set is less than eight, then the processor determines the PUCCH resource, associated with the value, from a first through M-th PUCCH resources out of the eight PUCCH resources as taught by Zhang because it would allow to scheduling PUCCH 
In response to claim 9, 
WANG does not teach explicitly about the apparatus of claim 9.
Zhang teaches wherein the processor assumes that the value of the certain field does not exceed the number M of PUCCH resources (paragraph 212 teaches using a processor, paragraph 62, using predetermined rule is equated to assuming, using indication rule is interpreted as associating log 2(4)=2 bit values (like 0, 2, 4, and 6) values is read as assumes that the value of the certain field does not exceed the number M of PUCCH resources). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG to use a processor assumes that the value of the certain field does not exceed the number M of PUCCH resources as taught by Zhang because it would allow to scheduling PUCCH resources by a base station if number of number of terminals exceeds an aggregation level.
In response to claim 11, 
WANG does not teach explicitly about the apparatus of claim 11.
Zhang teaches wherein the configuration information indicates a plurality of PUCCH resource sets (paragraph 62,DCI or MAC CE message is equated to configuration, PUCCH resources with 0-7 indication using log 2(8) =3 bits teaches using plurality sets of PUCCH)
a minimum number of PUCCH resources included in each of the plurality of PUCCH resource sets is one (paragraph 62, using each PUCCH resources with 0-7 indication using log 2 (8)=3 bits is read as using a minimum 8 resources in a set).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG to use wherein the configuration information indicates a plurality of PUCCH resource sets, a minimum number of PUCCH resources included in each of the plurality of PUCCH resource sets is one as taught by Zhang because it would allow to scheduling PUCCH resources by a base station if  number of number of terminals exceeds an aggregation level.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 110035524…………….pages 7-8 and 14-15.
20150139136………………. paragraphs 62 and 212.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        

/DIANE L LO/Primary Examiner, Art Unit 2466